Exhibit 21.1 Glimcher Realty Trust (“GRT”) has the following subsidiaries and interests: 1. Glimcher Properties Corporation, a Delaware corporation (100% shareholder); 2. Glimcher Properties, LP, a Delaware limited partnership (approximately 97% limited partnership interest); 3. Glimcher Johnson City, Inc., a Delaware corporation (100% shareholder); 4. Glimcher Dayton Mall, Inc., a Delaware corporation (100% shareholder); 5. Glimcher Colonial Park Mall, Inc., a Delaware corporation (100% shareholder); 6. Glimcher Tampa, Inc., a Delaware corporation (100% shareholder); 7. Glimcher Auburn, Inc., a Delaware corporation (100% shareholder); 8. Glimcher Weberstown, Inc., a Delaware corporation (100% shareholder); 9. Glimcher PTC, Inc., a Delaware corporation (100% shareholder); Glimcher Loyal Plaza, Inc., a Delaware corporation (100% shareholder); and Glimcher Loyal Plaza Tenant, Inc., a Delaware corporation (100% shareholder). Glimcher Properties Corporation has the following subsidiaries: 1. Glimcher Grand Central, Inc., a Delaware corporation (100% shareholder); and 2. Glimcher Morgantown Mall, Inc, a Delaware corporation (100% shareholder). Glimcher Properties Limited Partnership has the following subsidiaries and interests: 1. Grand Central Limited Partnership, a Delaware limited partnership (99% limited partnership interest); 2. Glimcher University Mall, LP, a Delaware limited partnership (99% limited partnership interest); 3. Morgantown Mall Associates, LP, an Ohio limited partnership (99% limited partnership interest); 4. Johnson City Venture, LLC, a Delaware limited liability company (99% member interest); 5. Dayton Mall Venture, LLC, a Delaware limited liability company (99% member interest); 6. Colonial Park Mall, LP, a Delaware limited partnership (99.5% limited partnership interest); 7. Catalina Partners, LP, a Delaware limited partnership (99% limited partnership interest owned by Colonial Park Mall, LP); 8. Glimcher Development Corporation, a Delaware corporation (100% shareholder); 9. Weberstown Mall, LLC, a Delaware limited liability company (99% member interest); Glimcher Northtown Venture, LLC, a Delaware limited liability company (99% member interest); Glimcher SuperMall Venture, LLC, a Delaware limited liability company (99% member interest); Polaris Center, LLC, a Delaware limited liability company (99% member interest); JG Elizabeth, LLC, a Delaware limited liability company (100% member interest); Polaris Mall, LLC, a Delaware limited liability company (100% member interest); PFP Columbus, LLC, a Delaware limited liability company (100% member interest owned by Polaris Mall LLC); Loyal Plaza Venture, LP, a Delaware limited partnership (99% limited partnership interest); Glimcher Loyal Plaza Tenant, LP, a Delaware limited partnership (99% limited partnership interest); Jersey Gardens Center, LLC, a Delaware limited liability company (100% member interest); RVM Glimcher, LLC, a Delaware limited liability company (100% member interest); 21 Glimcher Ashland Venture, LLC, a Delaware limited liability company (100% member interest); ATC Glimcher, LLC, a Delaware limited liability company (100% member interest owned by Glimcher Ashland Venture , LLC) Fairfield Village, LLC, a Delaware limited liability company (100% member interest); Glimcher JG Urban Renewal, Inc., a New Jersey corporation (100% shareholder); N.J. Metromall Urban Renewal, Inc., a New Jersey corporation (100% shareholder); GB Northtown, LLC, a Delaware limited liability company (100% member interest); MFC Beavercreek, LLC, a Delaware limited liability company (100% member interest); EM Columbus, LLC, a Delaware limited liability company (100% member interest); Mainstreet Maintenance, LLC, an Ohio limited liability company (100% member interest); Ohio Retail Security, LLC, an Ohio limited liability company (100% member interest); Glimcher Polaris, LLC, a Delaware limited liability company (100% member interest); OG Retail Holding Co., LLC, a Delaware limited liability company (52% member interest joint venture subsidiary); Puente Hills Mall REIT, LLC, a Delaware limited liability company (100% Class A membership interests held by OG Retail Holding Co., LLC); Puente Hills Mall, LLC, a Delaware limited liability company (100% member interest held by Puente Hills Mall REIT, LLC); Tulsa Promenade, LLC, a Delaware limited liability company (100% member interest held by Tulsa Promenade REIT, LLC); Tulsa Promenade REIT, LLC, a Delaware liability company (100% Class A membership interests held by OG Retail Holding Co., LLC); GPLP Surprise Venture, LLC, a Delaware liability company (100% member interest); Surprise Peripheral Venture, LLC, an Arizona limited liability company (50% member interest held by GPLP Surprise Venture, LLC); WTM Glimcher, LLC, a Delaware liability company (100% member interest held by Weberstown Mall, LLC); Glimcher Surprise, LLC, a Delaware liability company (100% membership interest); Polaris Lifestyle Center, LLC, a Delaware liability company (100% member interest); Glimcher Kierland Crossing, LLC, a Delaware liability company (100% member interest); Kierland Crossing, LLC, a Delaware liability company (100% member interest held by Glimcher Kierland Crossing, LLC); EM Columbus II, LLC, a Delaware limited liability company (100% member interest); and RV Boulevard Holdings, LLC, a Delaware limited liability company (100% member interest); EM Columbus III, LLC, a Delaware limited liability company (100% member interest); Glimcher Merritt Square, LLC, a Delaware limited liability company (100% member); Glimcher MS, LLC, a Delaware limited liability company (100% member); Glimcher Vero, LLC, a Delaware limited liability company (100% member); Vero Beach Fountains, LLC, a Delaware limited liability company (50% member interest held by Glimcher Vero, LLC); Morgantown Commons, LP, a Ohio Limited Partnership (99% limited partnership interest); Glimcher Panama City, LLC, a Delaware limited liability company (100% member interest); PPN Panama City, LLC, a Delaware limited liability company (55% member interest held by Glimcher Panama City, LLC); Panama City Beach Venture, LLC, a Delaware limited liability company (50% member interest held by PPN Panama City, LLC); GRT WSP-LC Holdings, LLC, a Delaware limited liability company (100% member interest); PTC Columbus, LLC, a Delaware liability company (100% member interest held by Polaris Center, LLC); Glimcher MJC, LLC, a Delaware liability company (100% member interest held by Johnson City Venture, LLC); Grand Central Parkersburg, LLC, a Delaware liability company (100% member interest held by Grand Central Limited Partnership); SDQ Fee Holdings, LLC, a Delaware liability company (100% member interest); SDQ Fee, LLC, a Delaware liability company (100% member interest held by SDQ Fee Holdings, LLC); SDQ III Fee, LLC, a Delaware liability company (100% member interest); 60 GRT Pearlridge, LLC, a Delaware liability company (100% member interest); and Leawood TCP, LLC; LLC, a Delaware liability company (100% member interest). Glimcher Development Corporation has the following subsidiaries and interests: 1. Ohio Entertainment Corporation, a Delaware corporation (100% shareholder); 2. Mason Park Center, Inc., a Delaware corporation (100% shareholder); 3. Mason Park Center, LLC, a Delaware limited liability company (99% member interest): 4. GDC Retail, Inc., a Delaware corporation (100% shareholder); 5. GDC Retail, LLC, a Delaware limited liability company (99% member interest); 6. SR 741, Inc., a Delaware corporation (100% shareholder); 7. SR 741, LLC, a Delaware limited liability company (99% member interest); 8. California Retail Security, Inc., an Ohio corporation (100% shareholder); 9. Blue Forum Jet, LLC, a Delaware limited liability company (100% member interest); and Heath Pylon Signs, LLC, a Delaware limited liability company (100% member interest).
